DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.

Response to Amendment
            The amendment filed 07/29/2021 has been entered.  Claims 1-4, 6-18 and 20-22 remain pending in the application.  Claims 12-15 and 20 remain withdrawn from consideration.  
The previous objections to the drawings are withdrawn in light of Applicant's amendment to Claim 18.
The previous 35 USC 112(b) rejections of Claim 18 are withdrawn in light of Applicant’s amendment to Claim 18.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: recitation of “at least regionally” is not defined in the disclosure.  It is unclear what region is being referred too.  The simplest solution is to delete the term “at least regionally” from the claims.  See 112(b) rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 6-11, 16-18 and 21-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 4 and 17, recitation of “at least regionally” is not clear in context.  With respect to Claim 1, line 3, it is unclear as to what region is being referred?  The region of the stator or the region of the stator body.  For purposes of examination any region will be assumed.  Similar rationale is applied to Claims 4 and 17.
Claim 1, line 18, recitation of “toward the outside” lacks antecedent basis and is not clear in context.  This limitation would be clearer if deleted.
Claim 6, lines 3-4, recitation of “between the fixing collar and pump housing” is not clear in context.  The opening is not between the fixing collar and the pump housing.  The controller is perpendicular to the rotor shaft between the fixing collar and pump housing.  The simplest solution would be to delete “between the fixing collar and pump housing.  For purposes of examination the opening will only have to be perpendicular to the motor shaft.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinn et al. 5,785,013.


    PNG
    media_image1.png
    623
    473
    media_image1.png
    Greyscale
With respect to Claim 1, Sinn et al. disclose an electric fluid pump 1 comprising: a pump housing 5/26; and an electric motor 3 arranged in the pump housing (see sole Figure); wherein a rotor 9 of the electric motor 3 has a rotor shaft 13 and is mounted in a rotatable manner in a stator body 15/6/14, which has a stator 16 embedded at least regionally in the stator body (15/6/14 see sole Figure); wherein the pump housing 5/26 is subdivided into a dry region 25 and into a wet region (10, see Claim 10, lines 5-6) containing the rotor 9; wherein the rotor shaft 13 is mounted on a bottom side (right side of 18 in sole Figure, landscape view, note the landscape view of the sole Figure is the same as the cover figure) in the pump housing 5/26 and is connected in terms of drive to a pump impeller 27 on a pump-impeller side (left side 18 in sole Figure), facing away from the bottom side (opposite side of 18), of the pump housing 5/26; wherein the pump housing 5/26 has, on the pump-impeller side (left side of 18), an aperture (opening surrounding 12, not labeled but clearly seen in sole Figure, see insert on right) out of which the rotor shaft 13 projects (see sole Figure); 

With respect to Claim 2, as it depends from Claim 1, Sinn et al. disclose the first bearing collar 12’ is formed integrally (“incorporates”, Column 2, lines 57-58) on the pump housing 5/26, and a first shaft bearing 12 receiving the rotor shaft 13 is arranged in a manner butting against an inner face (face of 12’ in contact with O.D. of 12, see sole Figure) of the first bearing collar 12’.

With respect to Claim 3, as it depends from Claim 1, Sinn et al. disclose at least one fluid duct (passage surrounding 13, in 12’, see insert above) is arranged in the first bearing collar 12’, said fluid duct leading axially (see sole Figure, along 13) towards an outside (towards 27 and 21) from the wet region 10.

With respect to Claim 4, as it depends from Claim 1, Sinn et al. disclose the pump housing 5/26 has an at least regionally cylindrical housing bottom part 26 encasing the stator body 15/6/14, wherein a diameter (O.D. of 26) of the cylindrical housing bottom part 26 is greater than a spacing (width of 18) between the bottom side (right side of 18 in sole Figure) and the pump-impeller side (left side of 18 in sole Figure) of the pump housing 5/26.

With respect to Claim 6, as it depends from Claim 1, Sinn et al. disclose a controller (18, see Column 3, lines 1-2) clamped (via 14/17) in the pump housing 5/26 in such a manner that a fixing opening (maximum I.D. of 5, see insert #2 on right) is around the fixing collar 6 of the stator body 15/6/14 and perpendicular (opening at maximum 
    PNG
    media_image2.png
    573
    506
    media_image2.png
    Greyscale
I.D. of 5 is perpendicular to 13, see sole Figure) to the rotor shaft 13 between the fixing collar 6 and the pump housing 5/26 (see 112(b) interpretations above).

With respect to Claim 7, as it depends from Claim 6, Sinn et al. disclose the first bearing collar 12’ (see insert #1 above) passes through (the bottom of 12’ passes into 

With respect to Claim 8, as it depends from Claim 6, Sinn et al. disclose a diameter of the fixing opening (maximum I.D. of 5, see insert #2 above) is independent (all the diameters are different, see sole Figure) of an inside diameter (I.D. of 6) of the stator body 15/6/14 and the maximum diameter (O.D. of 9) of the rotor 9 (the maximum I.D of 5 can change without changing the I.D. of 6 and O.D. of 9, see sole Figure).

With respect to Claim 9, as it depends from Claim 6, Sinn et al. disclose the stator body 15/6/14 has a plurality (“spacers”, Column 2, line 67) of integrally (17 is integral to 15/6/14) formed clamping ribs 17, which are formed around the fixing collar 6 and on which the controller 18 is arranged in a supported manner (“support”, Column 2, line 67).

With respect to Claim 16, as it depends from Claim 6, Sinn et al. disclose the controller 18 includes a control board (Column 3, lines 1-2).  

With respect to Claim 21, as it depends from Claim 1, Sinn et al. disclose a seal (not labeled but clearly seen in sole Figure represented by the symbol as 22/24, hereafter 24’, see insert #1 above, in Column 3, lines 17-22, element 24 is mislabeled and should identify the other seal now referred to as 24’) between (24’ is between 6 and 

With respect to Claim 22, as it depends from Claim 21, Sinn et al. disclose the seal 24’ (see insert #1 above) is a sealing ring encircling (see sole Figure) the first bearing collar 12’.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn et al. (previously mentioned), in view of Hyland US 5,009,578.

With respect to Claim 10, as it depends from Claim 1, although Sinn et al. disclose most of the limitations of the claim, including the pump housing 5/26 has a second bearing collar (portion of 7 surrounding 8, hereafter 8’), which is formed in the pump housing 5/26 in a manner facing away (opposite orientation) from the first bearing collar 12’, wherein a second shaft bearing 8 receiving the rotor shaft 13 is arranged in a manner butting against an inner face (surface of 7 in contact with O.D. of 8 in sole 

With respect to Claim 11, as it depends from Claim 10, Hyland further teaches the second bearing collar 73 is arranged around a press opening (inside 16, see Figure 1) in the pump housing 11/14/20/19, wherein the press opening is closable with a housing plug 21.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sinn et al. (previously mentioned), in view of Kellermann 2010/0118503.

.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sinn et al. (previously mentioned), in view of Miller US Pub. 2004/0031141.

With respect to Claim 18, as it depends from Claim 1, although Sinn et al. disclose most of the limitations of the claim, including a fluid pump 1, having a stator body 15/6/14 and emitting as a heat output to a fluid to be pumped (Column 2, lines 10-11), via the stator body (via 31, see Claim 1, lines 11-12 and lines 18-22).  Sinn et al. is silent on the stator body is formed from a thermally conductive plastic.  Miller disclosing 
Further, it would have been have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used thermally conductive plastic for the housing, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
With respect to the limitations directed towards when a voltage that is too high relative to a speed of the electric motor is applied to the stator, any excess power that is generated.  The combination of prior art teaches all the structural limitations of the claim, including Sinn et al. disclosure of signals (art recognized voltage) to operate the motor and transferring heat (excess power) to the coolant (Column 4, lines 4-13) and Miller’s teachings of a thermally conductive plastic stator housing.  Accordingly, the combination of prior art provides all the structure for preforming the functions, should they occur, namely when a voltage that is too high relative to a speed of the electric motor (see MPEP 21114.04, 11 second paragraph) 


Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.

	In response to Applicant’s argument, see Remarks, Page 6, lines 21-24, with respect to “Official Notice”; no official notice was used in the previous Office action or in the instant Office action.  Accordingly no affidavit is required.

In response to Applicant’s argument, see Remarks, Page 8, lines 23-28, namely Sinn et al. does not disclose a fluid duct (recited originally in Claim 3), upon reevaluation of Sinn et al. in view of the aperture and duct limitations, under a broad and reasonable interpretation, Sinn et al. disclose both of the limitations.  See instant rejections above.

In response to Applicant’s argument, see Remarks, Page 9, lines 5-6, with respect to the dependent claims, absent specific arguments the Examiner cannot respond specifically.

In response to Applicant’s argument, see Remarks, Page 9, line 7 to Page 10, line 6, namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a seal and a sealing ring) are not recited in the previous rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See instant rejections above for more explanation.

In response to Applicant’s argument, see Remarks, Page 10, lines 10-12, with respect to rejoinder of Claims 12-15; the possibility of rejoinder will be considered at time of allowance.

It is noted, that Sinn’s pump housing 5 and bearing assembly 12 (incorporated therein) is similar to Applicant’s housing cover 2b and bearing 18 (see Applicant’s Figure 1).  Both “housing” have a central section that retains a bearing.  In both, the depicted central section has to be attached to the housing in some way, and most likely by using some form of connecting vane structure that is so well known in the art it does not need to be discussed or identified.  The mere dissection of parts, such as Applicant’s bearing collar from the housing cover 2b, is analogous to Sinn’s pump housing 5 (across from 12).  The mere fact that Sinn et al. does not refer to the portion of the pump housing (across from 12) as a “bearing collar”; does not diminished the information, one of ordinary skill in the art, derives from Sinn’s Figure.
In other words, a duct or passage exist in Sinn et al. between the identified bearing collar 12’ and the portion of the housing 5 across from 12’.
Moving forward, Applicants may wish to focus on the sealing limitations or the limitations of the fixing collar with respect to its interfacing with the bearing collar.  This is not an indication of allowable subject matter but only a suggestions of ways of moving forward.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
White US 3,220,350 teaches a bearing collar having a duct.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Timothy P. Solak
/tps/
Art Unit 3746
09/16/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746